Defendants, including a membership corporation, appeal from (a) an order of the Supreme Court resettling an earlier order, both granting respondent’s motion for an order setting aside an election of officers held by the corporate appellant and directing that a new election be held in accordance with the corporation’s by-laws, and (b) from the original order. Resettled order unanimously affirmed, with ten dollars costs and disbursements. Appeal from original order dismissed, without costs. On the facts admitted in the affidavit of the president of the corporation opposing petitioner’s motion, the election in question was held in violation of the corporation’s by-laws. These required a secret ballot, which was not used. Furthermore, the president acted entirely outside his powers in purporting to disqualify a rival candidate for the presidency. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ. Settle order on notice, in which order a date for the election will be fixed.